DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5- 7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by European Document EP 0715376
With regard to claim 1 , EP 0715376 disclose a rotary connector device (10A, 10C) comprising:
a rotation body  (12) and a fixed body (16)  that engage with each other in a relatively rotatable manner and form, in an interior thereof, a housing space having a cylindrical shape; and
a flat cable (22) housed in the housing space in a wound manner, wherein
the rotation body comprises: a rotating-side ring plate (31) having an annular shape and an 
inner-circumferential cylindrical portion (33) having a cylindrical shape and forming an inner peripheral surface of the housing space,
the fixed body (16) comprises: a stationary -side ring plate(61)  having an annular shape and an outer-circumferential cylindrical portion (62) forming an outer peripheral surface of the housing space,the flat cable has a first end coupled to a stationary-side connector that is electrically connected to an electric device item disposed at a side of the fixed body,
the fixed body (16) comprises an insertion portion  (72) that allows a first end side of the flat cable to be inserted from the housing space toward an outer side of the fixed body along a rotation axis direction of the rotation body that relatively rotates, and
the stationary-side connector (23b) is disposed on a main surface of the stationary-side ring plate on an outer side thereof.
With regard to claim 2 , European Document EP 0715376 disclose that the main surface of the stationary-side ring plate (61) on the outer side thereof comprises a placement part used to place the stationary-side connector(23b) 
With regard to claim 3 , European Document EP 0715376 disclose that
the placement part  is formed integrally on the main surface of the stationary-side ring plate (61) on the outer side thereof.

    PNG
    media_image1.png
    248
    552
    media_image1.png
    Greyscale

With regard to claim 5 European Document EP 0715376 disclose that all or a portion of the insertion portion (74) is provided at an other side than the housing space in a radial direction.
With regard to claim 6 , European Document EP 0715376 disclose that a stationary-side cover (18) to be attached to the stationary-side ring plate is provided so as to surround a portion where the stationary-side connector and the flat cable are coupled.

With regard to claim 7 , European Document EP 0715376 disclose that
the stationary-side connector is disposed at an inner side in a radial direction than an outer periphery edge of the stationary -side ring plate.
Claim(s) 1-6  is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Hirai(US 2019/0089109 -PCT/JP2017/013031)
With regard to claim 1 , Hirai disclose a rotary connector device (Fig. 3)) comprising:
a rotation body  (10) and a fixed body (20)  that engage with each other in a relatively rotatable manner and form, in an interior thereof, a housing space having a cylindrical shape; and
a flat cable (Fr) housed in the housing space in a wound manner, wherein
the rotation body (10) comprises: a rotating-side ring plate (11) having an annular shape and an inner-circumferential cylindrical portion (12) having a cylindrical shape and forming an inner peripheral surface of the housing space,
the fixed body (20) comprises: a stationary -side ring plate(21)  having an annular shape and an outer-circumferential cylindrical portion (62) forming an outer peripheral surface of the housing space,the flat cable has a first end coupled to a stationary-side connector that is electrically connected to an electric device item disposed at a side of the fixed body,
the fixed body (20) comprises an insertion portion  (26) that allows a first end side of the flat cable to be inserted from the housing space toward an outer side of the fixed body along a rotation axis direction of the rotation body that relatively rotates, and
the stationary-side connector (Fc) is disposed on a main surface of the stationary-side ring plate on an outer side thereof.
With regard to claim 2 , Hirai disclose that the main surface of the stationary-side ring plate (21) on the outer side thereof comprises a placement part (211) used to place the stationary-side connector(23b) 
With regard to claim 3 , Hirai disclose that the placement part (211) is formed integrally on the main surface of the stationary-side ring plate (21) on the outer side thereof.
With regard to claim 4 , Hirai disclose that Hirai disclos that he fixed body (20) comprises: a first fixed body comprising the outer- circumferential cylindrical portion (22) and a second fixed body (21)comprising the stationary-side ring plate, and the first fixed body comprises a temporarily fixing portion (23)) configured to temporarily fix the stationary-side connector (Fc)  at an outer side of the outer- circumferential cylindrical portion (22) in a radial direction.
 With regard to claim 5 , Hirai disclose that all or a portion of the insertion portion (26) is provided at an other side than the housing space in a radial direction.
With regard to claim 6 , Hirai disclose that a stationary-side cover (211) to be attached to the stationary-side ring plate is provided so as to surround a portion where the stationary-side connector and the flat cable are coupled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document JP 2017-130438 in view of European Document EP 0715376
With regard to claim 8 , Japanese Document JP 2017-130438   method of assembling a rotary connector device in which a rotation body (2, 21) and a fixed body (1) are relatively rotatably engaged with each other and are assembled thus forming, in an interior thereof, a housing space (S) having a cylindrical shape and housing, in a wound manner, a flat cable (3) having a first end coupled to a stationary-side connector (9)  electrically connected to an electric device item disposed in a vehicle body, wherein
the rotation body (2)  comprises: a rotating-side ring plate (21a)having an annular shape and an inner-circumferential cylindrical portion (21b)  having a cylindrical shape and forming an inner peripheral surface of the housing space(S),
the fixed body (1) comprises: a stationary-side ring plate (7)  having an annular shape and an outer-circumferential cylindrical portion (6) forming an outer peripheral surface of the housing space,(S)
the fixed body comprises:
a first fixed body comprising the outer-circumferential cylindrical portion (6) and
a second fixed body comprising the stationary -side ring plate (7) provided with:
an insertion portion(S1) that allows a first end side of the flat cable to be inserted from the housing space toward an outer side of the fixed body along a rotation axis direction of the rotation body that relatively rotates; and a placement part (14) used to place the stationary-side connector on a main surface of the stationary-side ring plate on an outer side thereof,
the method comprising the steps of:
assembling the first fixed body of the outer-circumferential cylindrical portion (6) to the rotation body around which the flat cable (3) is wound;
temporarily fixing the stationary-side connector (9 – Fig. 10);
assembling the second fixed body to the first fixed body in a manner such that the first end side of the flat cable is inserted into the insertion portion (S1) from the housing space (S) toward the outer side along the rotation axis direction; and
placing the stationary-side connector (9)that has been temporarily fixed at the placement part,
these steps being performed in this order. 
Japanese Document JP 2017-130438   do not disclose that a placement part (14) used to place the stationary-side connector  is disposed on a main surface of the stationary-side ring plate on an outer side thereof.
However, European Document EP 0715376 disclose that feature as it shown above (cl. 3)
With regard to claim 9 , Japanese Document JP 2017-130438   discloses that the first fixed body comprises a temporarily fixing portion (14) provided at an outer side of the outer-circumferential cylindrical portion in a radial direction and used to temporarily fix the stationary-side connector coupled to the first end of the flat cable, and the temporarily fixing comprises temporarily fixing the stationary-side connector (9)  to the temporarily fixing portion. 
With regard to claim 10 , , European Document EP 0715376 disclose disclose that a stationary-side cover (18)that surrounds a portion where the stationary-side connector and the flat cable are coupled is attached to the stationary-side ring plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								5/4/22